        Case 2:17-cv-01113-SGC Document 45 Filed 04/16/19 Page 1 of 2                           FILED
                                                                                       2019 Apr-16 PM 12:40
                                                                                       U.S. DISTRICT COURT
                                                                                           N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

ANTONIO SMITH, individually and               )
on behalf of all others similarly             )
situated,                                     )
                                              )
       Plaintiff,                             )   Case No.: 2:17-cv-01113-SGC
                                              )
v.                                            )
                                              )
WASTE SERVICES OF ALABAMA,                    )
LLC, et al.,                                  )
                                              )
       Defendants.                            )

             ORDER APPROVING SETTLEMENT AGREEMENT

       This is an action brought pursuant to the Fair Labor Standards Act, 29

U.S.C. § 201, et seq. (“FLSA”) by Antonio Smith.                (Doc. 1).    The plaintiff

subsequently filed notices of consent to join Travis DeLong, John F. Gosnell,

Randall Mitchell, and Junior D. Powell as putative class plaintiffs. (Doc. 10).1

Presently pending is the joint motion to approve settlement agreements Smith and

the putative class plaintiffs negotiated with the defendants, Santek Environmental

of Alabama, LLC, and Waste Services of Alabama, LLC. (Doc. 44).

       The proposed settlement agreements are fair and reasonable resolutions of

bona fide disputes. See Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350,

1
 The plaintiff also filed a notice of consent to join by Bud Emmer. (Doc. 10). However, that
notice was subsequently withdrawn. (Doc. 43). Accordingly, any claims Mr. Emmer may have
against the defendants are unaffected by this order.
       Case 2:17-cv-01113-SGC Document 45 Filed 04/16/19 Page 2 of 2




1353 (11th Cir. 1982).   Accordingly, the motion for settlement approval is

GRANTED. (Doc. 44). All claims asserted in this matter are DISMISSED

WITH PREJUDICE. Costs are taxed as paid.

     DONE and ORDERED this 16th day of April, 2019.



                                        ______________________________
                                        STACI G. CORNELIUS
                                        U.S. MAGISTRATE JUDGE




                                    2
